

115 HR 681 IH: Life at Conception Act
U.S. House of Representatives
2017-01-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 681IN THE HOUSE OF REPRESENTATIVESJanuary 24, 2017Mr. Mooney of West Virginia (for himself, Mr. Jordan, Mr. Olson, Mr. Sessions, Mr. Harper, Mr. Duncan of South Carolina, Mr. Farenthold, Mr. Chabot, Mrs. Noem, Mr. Davidson, Mr. Abraham, Mr. Palmer, Mr. Young of Alaska, Mr. Grothman, Mr. Carter of Texas, Mr. Schweikert, Mrs. Wagner, Mr. Franks of Arizona, Mr. Massie, Mr. Meadows, Mr. Johnson of Ohio, Mr. Weber of Texas, Mr. Pittenger, Mrs. Black, Mr. Gohmert, Mr. Long, Mr. Murphy of Pennsylvania, Mr. Mullin, Mr. Yoho, Mr. Jenkins of West Virginia, Mr. Thomas J. Rooney of Florida, Mr. Marino, Mr. Sam Johnson of Texas, Mr. Aderholt, Mr. Bucshon, Mr. Poe of Texas, Mr. LaHood, Mr. King of Iowa, Mr. Mitchell, Mr. Duncan of Tennessee, Mr. Fortenberry, Mr. Luetkemeyer, Mr. Latta, Mr. Lamborn, Mr. Barletta, Mr. Palazzo, Mr. Jones, Mr. Allen, Mr. Labrador, Mr. Cramer, Mr. Rothfus, Mr. Fleischmann, Mr. Hultgren, Mr. Brady of Texas, Mr. Gosar, Mr. Roe of Tennessee, Mr. Barton, and Mr. Peterson) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo implement equal protection under the 14th article of amendment to the Constitution for the right
			 to life of each born and preborn human person.
	
 1.Short titleThis Act may be cited as the Life at Conception Act. 2.Right to lifeTo implement equal protection for the right to life of each born and preborn human person, and pursuant to the duty and authority of the Congress, including Congress’ power under article I, section 8, to make necessary and proper laws, and Congress’ power under section 5 of the 14th article of amendment to the Constitution of the United States, the Congress hereby declares that the right to life guaranteed by the Constitution is vested in each human being. However, nothing in this Act shall be construed to authorize the prosecution of any woman for the death of her unborn child.
 3.DefinitionsFor purposes of this Act: (1)Human person; human beingThe terms human person and human being include each and every member of the species homo sapiens at all stages of life, including the moment of fertilization, cloning, or other moment at which an individual member of the human species comes into being.
 (2)StateThe term State used in the 14th article of amendment to the Constitution of the United States and other applicable provisions of the Constitution includes the District of Columbia, the Commonwealth of Puerto Rico, and each other territory or possession of the United States.
			